Case 2:21-cr-20009-PKH Document 50              Filed 07/23/21 Page 1 of 1 PageID #: 117




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                                  No. 2:21-CR-20009-001

BIANCA ROSA GARCIA ROMERO                                                       DEFENDANT

                                           ORDER

       The Court has received a report and recommendation (Doc. 48) from Chief United States

Magistrate Judge Mark E. Ford.       Defendant filed objections (Doc. 49).     The Magistrate

recommends the Court deny Defendant’s motion (Doc. 40) to suppress. The Court has conducted

a de novo review of the report and recommendation pursuant to Defendant’s objections. 28 U.S.C.

§ 636(b)(1). Defendant’s objections do not present new arguments of law or fact that require

departure from the magistrate judge’s findings. The report and recommendation is ADOPTED IN

ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motion to suppress (Doc. 40) is

DENIED.

       IT IS SO ORDERED this 23rd day of July, 2021.


                                                          /s/P. K. Holmes, III
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
